Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 1 of 19




             EXHIBIT M
     Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 2 of 19




                                                         Aprill4, 2016

Christine Peddy
464 Columbus Avenue
Apt. 5-A
New York, NY 10024

Dear Christine:

L'Oreal USA, Inc. and its parent, subsidiary and affiliated companies ("L'Oreal" or the "Company") and
you desire to end your employment on mutually agreeable terms. Therefore, the following conditions
will cover the termination of your employment with L'Oreal.

1.      Termination Date- Your last day of work shall be Aprill4, 2016. It is required that you return
        any and ail company materials, including your laptop, corporate card, id badges and other
        materials by Aprill4, 2016.

2.      Return of Company Property- You will return your corporate card by April 14, 2016. You
        understand that any outstanding balance on this card is solely your responsibility and must be
        paid upon receipt of the last bill. Business expenses will be reimbursed in accordance with
        company policy.

3.      Severance Pavment- You will receive severance payments of 4 weeks of your base salary minus
        applicable withholdings and deductions. This means you will receive monthly paychecks
        through May 13, 2016 (the "Severance Period").

4.      Payment Not Subject to Release- In addition to the severance in paragraph 3, you will receive
        payment for any days of accrued and unused vacation and PTO. You understand that you are
        entitled to your accrued and unused vacation and PTO pay whether or not you sign this
        agreement.
5.      Employee Benefits -Medical, dental, basic company paid and employee paid supplemental life
        insurance will continue during the Severance Period, at the same rate of contribution as for
        regular employees. If you have emolled in a Health Care Spending Account, your participation
        will continue during the Severance Period. As of your last day of work, you will not receive
        service credit for any purpose, including pension accrual or vesting and Savings Plan vesting.
        Nothing contained in this agreement will affect your entitlement to any vested pension or 401(k)
        benefits; such benefits shall be governed by the terms of their respective plans.
6.      General Release - In exchange for L'Oreal's payment of severance and other benefits outlined
        above L11 paragraphs 3 and 5, to which you are not otherwise entitled and which you agree is
        sufficient consideration to supp011 your full release of all claims, you hereby release the
        company, its past and present affiliates, divisions, subsidiaries, shareholders, directors, officers,
        agents, employees, representatives and their successors and assigns ("Releasees") from any claim
        you may have, known or unknown, against any of the Releasees from the beginning of time to the
        date of this agreement, including, but not limited to, any claim arising out of your employment or
        separation from employment with L'Oreal, any claim for breach of contract, breach of privacy
        law, violation of whistleblower law, tortious conduct, defamation, wrongful discharge, and any
        claim for discrimination in employment under state, federal or local law on the basis of actual or
        perceived race, color, creed, age, national origin, religion, alienage or citizenship, gender, sexual




                                                                                                 LUSA - 0001
     Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 3 of 19




        orientation, disability, marital status, veteran's status or association with someone in these
        groups, including all rights and claims you may have arising under the Age Discrimination in
        Employment Act as amended by the Older Worker Benefit Protection Act, as well as all claims
        for the payment of wages, commissions, bonuses, money owed, free goods, profit sharing,
        disability payments, severance (other than that provided by this agreement) or claims for
        attorneys' fees or expenses.

7.      Confidentiality - You agree to keep the existence of and the terms and conditions of this
        agreement strictly confidential. To tins end, you agree not to initiate, respond to, or in any way
        participate in or contribute to any public or private communication concerning or relating to this
        agreement, the terms hereof, and the events that led to this agreement. Notwithstanding the
        foregoing, you may disclose this agreement to your spouse, attorneys, accountants, and tax
        advisors so long as they are made aware of this confidentiality provision and agree to abide by it.
        You may also disclose this agreement and its terms as required by lawful process or subpoena;
        provided, however, that you must give immediate written notice by hand delivery or facsimile, to
        the L'Oreal Legal Department of any such request so that L'Oreal may have the opportunity to
        seek a protective order. You agree that, if you, your spouse, attorney, accountant, or tax advisor
        fail( s) to abide by the terms of this paragraph, it will be a breach of this agreement and, if such a
        breach occurs, you will pay L'Oreal an amount equal to the sum of the severance payments
        provided for in paragraph 3 above and the value of the benefits set forth in Paragraph 5 above,
        plus any reasonable attorneys' fees incurred by L'Oreal in order to collect that amount.

8.       Entire Agreement- This agreement represents the entire understanding between L'Oreal and you.
         This agreement may not be changed unless the changes are in writing and signed by L'Oreal and
         you. This agreement does not supersede or limit your continuing obligations to L'Oreal,
         including, but not limited to, such obligations set forth in the Acts Inconsistent with the Interests
         of L'Oreal USA policy and agreement, the Intellectual Property policy and agreement, the Patent
         and Intellectual Property agreement, and any applicable non-competition agreement but does
         supersede any agreements, whether written or oral relating to the subject matter of this
         agreement.

9.       No Admission- This agreement shall not be construed as an admission of any wrongdoing by
         you or L'Oreal.

10.      Covenant Not To Sue - You represent and warrant that you have not filed any complaints,
         charges, lawsuits, or other legal actions with any court or governmental agency relating to any
         claims being released by you in this agreement and that you will not file any complaints, charges,
         lawsuits, or other legal actions at any time hereafter, derived from such released claims. This
         covenant not to sue is a promise not to file a claim and is different from the General Release
         contained above. There is, however, an exception to the covenant not to sue as it relates solely to
         the Age Discrimination in Employment Act. The Age Discrimination in Employment Act
         pennits employees in the protected age group to bring a claim against L'Oreal to either enforce
         this Agreement or to challenge the validity of the general release contained in paragraph 7,
         above, as it pertains to the release of claims under the Age Discrimination in Employment Act.
         You further represent and warrant that you have not heretofore assigned or transferred to any
         person not a party to this agreement any released matter or any part or portion thereof. If any
         action is brought by you in breach of the covenant not to sue in this agreement, then you shall
         forfeit and be liable to the company for the return of all money and other benefits granted to you
         by tllis agreement with the exception of $1 00.00.

11.      No Disparagement - You agree that you will not engage in any conduct that is injurious to
         L'Oreal's reputation and interest, including, but not limited to, disparaging, inducing or




                                                                                                  LUSA - 0002
  Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 4 of 19




        encouraging others to disparage L'Oreal, or making or causing to be made any statement that is
        critical of or otherwise maligns the business reputation of L'Oreal.

12.     No Future Employment- You agree and acknowledge that you will not seek or accept work, in
        the capacity of an employee or temporary worker, whether through an agency or on your own,
        with L'Oreal.

13.      Cooperation in Legal Matters -You agree that you will cooperate with L'Oreal in connection
         with any internal investigation, the defense or prosecution of any claim that may be made against
         or by L'Oreal, or in connection with any ongoing future investigation or dispute or claim of any
         kind involving L'Oreal, including any proceeding before any arbitral, administrative, judicial,
         legislative, or other body or agency, to the extent that such claims, investigations or proceedings
         relate to services performed or required to be perfonned by you, pertinent knowledge possessed
         by you, or any act or omission by you.

14.      Governing Law - The rights and obligations of the parties hereunder shall be construed and
         enforced in accordance with, and shall be governed by, the laws of the State of New York,
         without regard to principles of conflict of laws.

15.      Severability - If any provision of this agreement or the application thereof is held invalid, such
         invalidation shall not affect other provisions or applications of this agreement and, to this end,
         the provisions of this agreement are declared to be severable.

16.      Consideration/Revocation Periods - You should consult with an attorney before signing this
         agreement. Under this agreement you are releasing any claims you may have against the
         Releasees, including claims under the Age Discrimination in Employment Act, as amended (the
         "ADEA''), which have arisen up to the effective date of this agreement. You have 21 calendar
         days following your receipt of this agreement to consider its terms. In addition, you have 7
         calendar days following the date you execute this agreement to revoke it, by delivering a written
         revocation to me within the 7 calendar day revocation period. Your waiver of claims under the
         ADEA is not effective or enforceable until the revocation period expires. You will not be
         eligible to receive any payments or benefits under paragraphs 3 and 5 until you have signed the
         agreement and the revocation period has expired without your revoking it. Notwithstanding
         anything to the contrary contained herein, this agreement shall not preclude you from seeking a
         judicial detennination as to the enforceability of the ADEA waiver set forth herein.

17.      Knowing and Voluntary Agreement- By signing this agreement, you acknowledge that you agree
         with and understand all its terms and that your signing is knowing and voluntary.

                                                           Sincerely,


                                                          Maria Morales
                                                          Assistant Vice President
                                                          Human Resources

Date: ---------"-':-=--:=c'..:...•:·_ _
Read and Accepted:


Christine Peddy




                                                                                                LUSA - 0003
    Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 5 of 19




                                            ~OR EAL
                                                     USA

                                                                               DATE


NAME

Dear:

L'Oreal USA, Inc. and its parent, subsidiary and affiliated companies ("L'Oreal" or the
"Company") and you desire to end your employment on mutually agreeable tenns. Therefore,
the following conditions will cover the tennination of your employment with L'Oreal.

1.         Tennination Date - Your last day of work shall be December 31, 2017. It is required that
           you return any and all company materials by December 31, 2017.

2.         Return of Company Property - You understand that any outstanding balance on your JP Morgan
           Corporate card is solely your responsibility and must be paid upon receipt of the last bill.
           Business expenses will be reimbursed in accordance with company policy.

3.        Severance Payment - Provided you remain employee in good standing 1 through the
          Tennination Date unless released earlier by the Company, and in accordance with
          paragraph 19, you will receive severance payments of K._weeks of your base salary
          (through and until X (the "Severance Period") minus applicable withholdings and
          deductions. You aclmowledge that you will not be entitled to this payment if you do not
          sign this Agreement. By signing below, you agree and understand that, to the extent
          pennitted by applicable law, any outstanding balance on your corporate credit card for
          personal expenses, late charges due to your own conduct, and penalties that have not been
          paid within 45 days following the tennination of your employment may be deducted from
          the severance payments described herein. If any point during the Severance Period you
          obtain a new full-time position with the Company, either as a regular employee or as a
          temporary employee, you understand and agree that your severance payments will cease
          as of your first day of employment. You agree to provide the undersigned with
          infonnation pe1iaining to any new employment that you might accept with the Company
          within ten (10) days of your first day of work.

1
    For purposes of this agreement, the term Good Standing means that, through the Termination Date, you will
       maintain acceptable levels of attendance and performance, which shall include, without limitation, making
       yourself available to meet with Senior Management, effectively assisting with the transition of your job
       responsibilities and otherwise performing your normal day to day duties in a professional and timely manner.
       The Company will provide you with maximum flexibility to engage in job search activities during your
       transition period, including inter alia, time off to meet with recruiters, potential employers, or to start your
       outplacement services, provided you give your management team reasonable notice of your need to be out of
       the office and schedule your time away in a manner, to the greatest extent possible, to avoid conflicts with
       business needs.




                                                                                                         LUSA - 0004
     Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 6 of 19



 4.      Payment Not Subject to Release - In addition to the severance in paragra
                                                                                  ph 3, you will receive
         payment for X days of accrued and unused PTO. You understand that
                                                                               you are entitled to your
         accrued and unused PTO pay whether or not you sign this agreement.
 5.       Employee Benefits - Medical, dental, basic company paid and employ
                                                                                     ee paid supplemental life
          insurance will continue during the Severance Period, at the same rate
                                                                                         of contribution as for
          regular employees. If you have enrolled in a Health Care Spending Accoun
                                                                                            t, your participation
          will continue during the Severance Period. As of your last day of work,
                                                                                           you will not receive
          service credit for any purpose, including pension accrual or vesting and
                                                                                         Savings Plan vesting.
          Nothing contained in this agreement will affect your entitlement to any
                                                                                     vested pension or 401(k)
          benefits; such benefits shall be governed by the terms of their respective
                                                                                      plans.
 6.       General Release - In exchange for L'Orea l's payment of severance and
                                                                                        other benefits outlined
          above in paragraphs 3 and 5, to which you are not otherwise entitled
                                                                                      and which you agree is
          sufficient consideration to support your full release of all claims,
                                                                                      you hereby release the
         company, its past and present affiliates, divisions, subsidiaries, shareho
                                                                                     lders, directors, officers,
         agents, employees, representatives and their successors and assigns ("Relea
                                                                                         sees") from any claim
         you may have, known or unknown, against any of the Releasees from the
                                                                                      beginning of time to the
         date of this agreement, including, but not limited to, any claim arising out
                                                                                        of your employment or
         separation from employment with L'Oreal, any claim for breach of contrac
                                                                                           t, breach of privacy
         law, violation of whistleblower law, tortious conduct, defamation, wrongf
                                                                                         ul discharge, and any
         claim for discrimination in employment under state, federal or local law
                                                                                      on the basis of actual or
         perceived race, color, creed, age, national origin, religion, alienage or citizens
                                                                                             hip, gender, sexual
         orientation, disability, marital status, veteran's status or association
                                                                                      with someone in these
         groups, including all rights and claims you may have arising under the
                                                                                       Age D_iscrimination in
         Employment Act as amended by the Older Worker Benefit Protection
                                                                                    Act, as well as all claims
         for the payment of wages, commissions, bonuses, money owed, free
                                                                                        goods, profit sharing,
         disability payments, severance (other than that provided by this agreem
                                                                                            ent) or claims for
         attorneys' fees or expenses.

7.      Confidentiality - You agree to keep the existence of and the terms
                                                                                         and conditions of this
        agreement strictly confidential. To this end, you agree not to initiate,
                                                                                     respond to, or in any way
        participate in or contribute to any public or private communication concern
                                                                                           ing or relating to this
        agreement, the terms hereof, and the events that led to this agreement.
                                                                                            Notwithstanding the
        foregoing, you may disclose this agreement to your spouse, attorney
                                                                                       s, accountants, and tax
        advisors so long as they are made aware of this confidentiality provisio
                                                                                    n and agree to abide by it.
        You may also disclose this agreement and its terms as required by lawful
                                                                                           process or subpoena;
        provided, however, that you must give immediate written notice by hand
                                                                                        delivery or facsimile, to
        the L'Oreal Legal Department of any such request so that L'Oreal may
                                                                                        have the opportunity to
        seek a protective order. You agree that, if you, your spouse, attorney,
                                                                                    accountant, or tax advisor
        fail( s) to abide by the terms of this paragraph, it will be a breach of this
                                                                                       agreement and, if such a
        breach occurs, you will pay L'Oreal an amount equal to the sum of
                                                                                       the severance payments
        provided for in paragraph 3 above and the value of the benefits set forth
                                                                                      in Paragraph(s) 5 [and 6]
        above, plus any reasonable attorneys' fees incurred by L'Oreal in order
                                                                                    to collect that amount.
8.      Entire Agreement -This agreement represents the entire understanding
                                                                                  between L'Oreal and you.
        This agreement may not be changed unless the changes are in writing and
                                                                                      signed by L'Oreal and
        you. This agreement does not supersede or limit your continuing
                                                                                    obligations to L'Oreal,
        including, but not limited to, such obligations set forth in the Acts Inconsi
                                                                                      stent with the Interests
        of L'Oreal USA policy and agreement, the Intellectual Property policy
                                                                                  and agreement, the Patent
        and Intellectual Property agreement, and any applicable non-competition
                                                                                         agreement but does
        supersede any agreements, whether written or oral relating to the
                                                                                    subject matter of this
        agreement.

9.      No Admission - This agreement shall not be construed as an admissi
                                                                          on of any wrongdoing by
        you or L'Oreal.




                                                                                                     LUSA - 0005
  Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 7 of 19



 10.    Covenan t Not To Sue - You represent and warrant that you have not
                                                                                     filed any complaints,
        charges, lawsuits, or other legal actions with any court or governmental agency
                                                                                              relating to any
        claims being released by you in this agreement and that you will not file any
                                                                                       complaints, charges,
        lawsuits, or other legal actions at any time hereafter, derived from such
                                                                                     released claims. This
        covenan t not to sue is a promise not to file a claim and is differen
                                                                                      t :from the General
        Release contain ed above. There is, howeve r, an exceptio n to the covenan
                                                                                           t not to sue as it
        relates solely to the Age Discrim ination in Employ ment Act. The Age
                                                                                         Discrim ination in
        Employ ment Act pennits employ ees in the protecte d age group to bring
                                                                                            a claim against
        L'Oreal to either enforce this Agreem ent or to challeng e the validity of
                                                                                       the general release
        contain ed in paragra ph 7, above, as it pertains to the release of claims
                                                                                            under the Age
        Discrim ination in Employ ment Act. You further represent and warrant
                                                                                         that you have not
        heretofore assigned or transferred to any person not a party to this agreeme
                                                                                     nt any released matter
        or any part or portion thereof. If any action is brought by you in breach of
                                                                                        the covenant not to
        sue in this agreement, then you shall forfeit and be liable to the compan y
                                                                                       for the return of all
        money and other benefits granted to you by this agreement with the exceptio
                                                                                      n of $100.00.
11.     No Disparag ement - You agree that you will not engage in any conduct
                                                                                  that is injurious to
        L'Oreal 's reputatio n and interest, including, but not limited to, disparag
                                                                                     ing, inducing or
        encouraging others to disparage L'Oreal, or making or causing to be made
                                                                                 any statemen t that is
        critical of or otherwis e maligns the business reputation of L'Oreal.

12.    Coopera tion in Legal Matters - You agree that you will coopera te with L'Oreal
                                                                                              in connection
       with any internal investigation, the defense or prosecut ion of any claim that
                                                                                       may be made against
       or by L'Oreal, or in connecti on with any ongoing future investigation or dispute
                                                                                            or claim of any
       kind involving L'Oreal, including any proceed ing before any arbitral, administ
                                                                                            rative, judicial,
       legislative, or other body or agency, to the extent that such claims, investig
                                                                                      ations or proceedings
       relate to services perform ed or required to be perform ed by you, pertinen t
                                                                                      knowled ge possesse d
       by you, or any act or omissio n by you.

13.    Governi ng Law - The rights and obligations of the parties hereund er shall
                                                                                   be construe d and
       enforced in accordan ce with, and shall be governed by, the laws of the
                                                                                State of New York,
       without regard to principles of conflict of laws.

14.    Severability - If any provisio n of this agreement or the applicat ion thereof
                                                                                      is held invalid, such
       invalidation shall not affect other provisions or applications of this agreeme
                                                                                       nt and, to this end,
       the provisions of this agreement are declared to be severable.

15.     Consideration/Revocation Periods - You should consult with an attorney
                                                                                        before signing this
        agreement. Under this agreement you are releasing any claims you may
                                                                                          have against the
        Releasees, includin g claims under the Age Discrim ination in Employm ent
                                                                                     Act, as amended (the
        ''ADEA ''), which have arisen up to the effective date of this agreement. You
                                                                                          have 21 calendar
        days following your receipt of this agreement to consider its terms. In
                                                                                     addition, you have 7
       calendar days following the date you execute this agreement to revoke it, by
                                                                                        deliverin g a written
       revocati on to me within the 7 calendar day revocation period. Your waiver
                                                                                        of clain1s under the
       ADEA is not effective or enforceable until the revocation period expires.
                                                                                          You will not be
       eligible to receive any payments or benefits under paragraphs 3 and 5 until
                                                                                       you have signed the
       agreement and the revocati on period has expired without your revoking
                                                                                      it. Notwith standing
       anything to the contrary containe d herein, this agreement shall not preclude
                                                                                        you from seeking a
       judicial determin ation as to the enforceability of the ADEA waiver set forth
                                                                                     herein.

16.    Knowin g and Volunta ry Agreem ent -By signing this agreement, you acknowl
                                                                                      edge that you agree
       with and understa nd all its terms and that your signing is knowing and voluntar
                                                                                        y.

                                                         Sincerely,




                                                                                                 LUSA - 0006
Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 8 of 19



                                    HR.REP
                                    Human Resources

Date:
      ---------
Re ad and Accepted:



Employee Name




                                                            LUSA - 0007
Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 9 of 19




                                        EXHIBIT A
              OLDER WORKERS BENEFIT PROTECTION ACT
        INFORMA TION RELATING TO WORKFOR CE RESTRUC TURING

                        PROFESSIONAL PRODUCTS DIVISION

The Federal Older Workers' Benefit Protection Act, requires that when a group of
employees is asked to sign a release of claims in connection with a group tennination
program, those individuals 40 years of age and older must be provided with certain
infonnation, including the individuals covered by the program; any eligibility factors the
Company used to detennine who is selected and not selected for tennination; the
applicable time limits for the program; and the job titles and ages of all individuals selected
and not selected for tennination. This information is set fo1ih below. We encourage you
to discuss this infonnation with your attorney before signing the attached Severance
Agreement (the "Agreement"), which contains a General Release and Covenant Not to
Sue.

Decisional Unit: The decisional unit to which this program applies is the Professional
Products Division.

Eligibility Factors:

In detennining who will be retained and who will be selected for layoff, the Company
generally considered the following factors:

o   Position currently held,

e   the needs of the business and the responsibilities of the department in the short and
    long tenns, based on the organizational structure remaining after the reduction in force,

o   cost savings to be achieved as a result of the reductions.

Not all factors were used for all employees.

Time Limits: Employees will have 45 days, or until ____, 2017 to sign and return the
Company's Separation Agreement, which contains a General Release and Covenant Not to
Sue, to the Company. If the Agreement is not returned by the close of business on that
date, the Employee will no longer be eligible for the separation benefits set forth in this
Agreement. You also have seven (7) days after you sign it to revoke it (employees in
Minnesota have 15 days to revoke), such that your revocation is received by the Company
no later than the 8th day after you signed the Agreement.

Set forth on the following page is a chart with the Job Titles and Ages of all
individuals in your business decisional unit who were selected or not selected for
termination as part of this program. This disclosure is made as of November _, 2017
Due to the nature of the workforce restructuring process, those individuals who are
identified as not having been selected for the program may later be selected for tennination
of employment.




                                                                                       LUSA - 0008
  Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 10 of 19




 30    Administrative Asst Ill              X
 52    Administrative Asst Ill              X
 28    Administrative Asst Ill              X
 27    Administrative Asst Ill              X
 24    Administrative Asst Ill              X
 59    Administrator-Accounts Payable       X
 24   Analyst - Social Media                X
 24   Analyst - Social Media                X
 46   Analyst-Finance                       X
 41   Assoc Dir - Creative                  X
 32   Asst Mgr - Business Develpmnt         X
 39   Asst Mgr - Digital                    X
 30   Asst Mgr - Digital                    X
 27   Asst Mgr - Digital                    X
28    Asst Mgr - Digital                    X
 26   Asst Mgr - Digital                    X
25    Asst Mgr - Digital                    X
29    Asst Mgr - Digital                    X
27    Asst Mgr - Digital                    X
26    Asst Mgr - eCommerce                  X
25    Asst Mgr - Education                  X
28    Asst Mgr - Education                  X
23    Asst Mgr - Human Resources            X
25    Asst Mgr - Marketing                  X
30    Asst Mgr - Marketing                  X
24    Asst Mgr - Marketing                  X
25    Asst Mgr - Marketing                  X
24    Asst Mgr - Marketing                  X
28    Asst Mgr - Marketing                  X
24    Asst Mgr - Marketing                  X
26    Asst Mgr - Marketing                  X
26    Asst Mgr - Marketing                  X
26    Asst Mgr - Marketing                  X
26    Asst Mgr - Marketing                  X
24    Asst Mgr - Marketing                  X
24    Asst Mgr - Marketing                  X
34    Asst Mgr - Product Testing            X
27    Asst Mgr - Promo Purchasing           X
25    Asst Mgr - Public Relations           X
27    Asst Mgr - Public Relations           X
24    Asst Mgr - Sales Admin                X
26    Asst Mgr - Social Media               X
26    Asst Mgr - Social Media               X
26    Asst Mgr - Social Media               X
44    AVP - Business Development        X
40    AVP - Business Development            X
54    AVP - Business Development            X
38    AVP - Business Developmen t           X
49    AVP - Business Development            X




                                                               LUSA - 0009
     Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 11 of 19




54    AVP -   Business Development       X
46    AVP -   Business Development       X
48    AVP -   Business Development       X
44    AVP -   Business Development       X
39    AVP -   Business Development       X
48    AVP -   Business Development       X
45    AVP -   Creative                   X
37    AVP -  Creative                    X
41    AVP -  Digital                     X
35    AVP -  Digital                     X
35    AVP -  Digital                     X
31    AVP -  Education                   X
36   A'JJP - Education                   X
50   AVP - Education                     X
43   AVP - Education                     X
46   AVP - Education                     X
45   AVP - Education                     X
47   AVP - Human Resources               X
42   AVP - Human Resources               X
34   AVP - Human Resources               X
40   AVP - Human Resources               X
43   AVP - Human Resources               X
40   A VP - Human Resources              X
34   AVP - Marketing                     X
44   AVP - Marketing                     X
35   AVP - Marketing                     X
36   AVP - Marketing                     X
42   AVP - Marketing                     X
34   AVP - Marketing                     X
34   AVP - Marketing                     X
47   AVP - Marketing                 X
33   AVP - Marketing                     X
36   AVP - Marketing                     X
36   AVP - Marketing                     X
33   AVP - Marketing                     X
42   AVP - Marketing                     X
47   AVP - Promo Purchasing              X
53   AVP - Promo Purchasing              X
37   AVP - Public Relations              X
45   AVP-Sales                           X
60   AVP-Sales                           X
45   AVP-Sales                           X
48   AVP - Sales Analysis                X
59   AVP - Training                      X
41   AVP-Training                        X
43   AVP-Finance                         X
36   AVP-Finance                         X
38   AVP-Finance                         X
36   AVP-Finance                         X
37   AVP-Finance                         X
35   A VP-Finance                        X




                                                                  LUSA - 0010
     Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 12 of 19




43    AVP-Finance                       X
35    AVP-Finance                      X
43    A VP-Finance                     X
40    Coord - Facilities               X
25    Coord - Facilities               X
24    Coord - Marketing                X
25    Coord - Project                  X
31    Coord - Public Relations         X
57    Dir - Area Education             X
45    Dir-Art                          X
29    Dir-Art                          X
52    Dir - Business Development       X
40    Dir - Business Development       X
28    Dir - Business Development       X
58    Dir - Business Development       X
32    Dir - Business Development        X
54    Dir - Business Development        X
56    Dir - Business Development        X
67    Dir - Business Development        X
59    Dir - Business Development        X
36    Dir - Business Development        X
36    Dir - Business Development       X
54    Dir - Business Development       X
32   Dir - Business Development        X
54   Dir - Business Development        X
36   Dir - Business Development        X
44   Dir - Creative                    X
43   Dir - Digital                     X
37   Dir - Digital                     X
32   Dir - Digital                     X
28   Dir - Digital                     X
30   Dir - Digital                     X
29   Dir - Digital                     X
31   Dir - Digital                     X
26   Dir - eCommerce                   X
38   Dir - eCommerce                   X
34   Dir - eCommerce                   X
30   Dir - Education                   X
44   Dir - Education                   X
54   Dir - Education                   X
56   Dir - Education                   X
36   Dir - Education                   X
43   Dir - Education                   X
52   Dir - Education                   X
52   Dir - Education                   X
42   Dir - Education               X
48   Dir - Education                   X
57   Dir - Education                   X
40   Dir - Education                   X
39   Dir - Human Resources             X
56   Dir - Human Resources         X




                                                                  LUSA - 0011
     Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 13 of 19




35    Dir - Human Resources                X
33    Dir - Marketing                      X
40    Dir - Marketing                      X
31    Dir - Marketing                      X
30    Dir - Marketing                      X
31    Dir - Marketing                      X
37    Dir - Marketing                      X
29    Dir - Marketing                      X
37    Dir - National Accounts              X
57    Dir - National Accounts              X
36    Dir - National Accounts              X
63    Dir - National Accounts              X
47    Dir - National Accounts              X
38    Dir - National Accounts              X
31    Dir - National Accounts              X
49    Dir - National Accounts              X
34    Dir - Public Relations               X
43    Dir - Regional Sales                 X
57    Dir - Regional Sales                 X
57    Dir - Regional Sales                 X
32    Dir - Regional Sales                 X
49    Dir - Sales Administration           X
42    Dir - Sales Administration           X
37    Dir - Sales Administration           X
45    Dir - Sales Administration           X
39    Dir - Sales Analysis                 X
51    Dir - Sales Analysis             X
53    Dir - Sales Analysis                 X
32    Dir - Sales Analysis                 X
32    Dir - Sales Analysis                 X
29    Dir - Sales Operations               X
39    Dir- Shows                           X
51    Dir- Shows                           X
44    Dir- Shows                           X
45    Dir- Shows                           X
38   'Dir-Shows                            X
45    Dir-Shows                            X
52    Dir-Shows                        X
56    Dir - Training                       X
58    Dir - Training                       X
35    Dir - Training                       X
44    Dir-Customer Care                    X
34    Dir-Demand Planning                  X
45    Dir-Education Dev & Test Salon       X
45    Dir-Finance                          X
49    Dir-Finance                          X
38    Dir-Finance                          X
47    Dir-Finance                          X
57    Dir-Finance                          X
31    Dir-Finance                          X
54    Dir-Finance                          X




                                                                  LUSA - 0012
  Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 14 of 19




  33 Educator                        X
  32 Educator                        X
  30 Educator                        X
  44 Educator                        X
  44 Educator                        X
  39 Educator                        X
  37 Educator                        X
  34 Educator                        X
  41 Educator                        X
  47 Educator                        X
  30 Educator                        X
  29 Educator                        X
 32 Educator                         X
  26 Educator                        X
  37 Educator                        X
 48 Educator                         X
 33 Educator                         X
 35 Educator                         X
 53 Educator                         X
 29 Educator                         X
 28 Educator                         X
 52 Educator                         X
 39 Educator                        X
 32 Educator                        X
 36 Educator                        X
 56 Educator
                                    X
 48 Educator                        X
 37 Educator                        X
 40 Educator                        X
 25 Educator                        X
 28 Educator                        X
42 Educator                         X
36 Educator                         X
24 Educator                         X
50 Educator                         X
32 Educator                         X
41 Educator                         X
33 Educator                         X
29 Educator                         X
31 Executive Asst II                X
44 Executive Asst II                X
38 Executive Asst II                X
44 Executive Asst II                X
48 Executive Asst 11                X
45 Executive Asst II                X
45 General Manager                  X
52 General Manager                  X
37 General Manager                  X
47 General Manager          X
44 General Manager                  X
54 General Manager                  X




                                                               LUSA - 0013
      Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 15 of 19




 47   General Manager                   X
 22   Marketing Assistant               X
 22   Marketing Assistant               X
 22   Marketing Assistant               X
 23   Marketing Assistant               X
22    Marketing Assistant               X
22    Marketing Assistant               X
43    Mgr - Business Development        X
49    Mgr - Business Development        X
35    Mgr - Business Development        X
40    Mgr - Business Development        X
43    Mgr - Business Development        X
63    Mgr - Business Development        X
38    Mgr - Business Development        X
50    Mgr - Business Development        X
52    Mgr - Business Development        X
32    Mgr - Business Development        X
47    Mgr - Business Development        X
51    Mgr - Business Development        X
48    Mgr - Business Development        X
38    Mgr - Business Development        X
60    Mgr - Business Development        X
30    Mgr - Business Development        X
57    Mgr - Business Development        X
57    Mgr - Business Development        X
47    Mgr - Business Development        X
34    Mgr - Business Development        X
51    Mgr - Business Development        X
46    Mgr - Business Development        X
34    Mgr - Business Development        X
57    Mgr - Business Development        X
32    Mgr - Business Development        X
44    Mgi - Business Development        X
38    Mgr - Business Development        X
52    Mgr - Business Development        X
45    Mgr - Business Development        X
37    Mgr - Business Development        X
48    Mgr - Business Development        X
31    Mgr - Business Development        X
35    Mgr - Business Development        X
40    Mgr - Business Development        X
32    Mgr - Business Development        X
33    Mgr - Business Development        X
33    Mgr - Business Development        X
36    Mgr - Business Development        X
42    Mgr - Business Development        X
48    Mgr - Business Development        X
38    Mgr - Business Development        X
39    Mgr - Business Development        X
42    Mgr - Creative Svcs               X
36    Mgr - Digital                     X




                                                                   LUSA - 0014
     Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 16 of 19




27 Mgr - Digital                       X
27 Mgr - Digital                       X
27 Mgr - Digital                       X
31 Mgr - Digital                       X
41 Mgr - Digital                       X
36 Mgr - Digital                       X
26 Mgr - Digital                       X
32 Mgr - Digital                       X
28 Mgr - eCommerce                     X
30 Mgr - eCommerce                     X
29 Mgr - eCommerce                     X
31 Mgr - eCommerce                     X
28 Mgr - Education                     X
30 Mgr - Education                     X
29 Mgr - Education                     X
40 Mgr - Education                     X
32 Mgr - Education                     X
28 Mgr - Education                     X
37 Mgr - Education                     X
38 Mgr - Education                     X
31 Mgr - Education                     X
64 Mgr - Education Development         X
35 Mgr - Education Development         X
35 Mgr - Education Development         X
43 Mgr - Educational Event             X
39 Mgr - Educational Event             X
38 Mgr - EducaUonal Event              X
57 Mgr - Educational Event             X
34 Mgr - Educational Event             X
25 Mgr - Marketing                     X
28 Mgr - Marketing                     X
27 Mgr - Marketing                     X
25 Mgr - Marketing                     X
25 Mgr - Marketing                     X
29 Mgr - Marketing                     X
26 Mgr - Marketing                     X
30 Mgr - Marketing                     X
29 Mgr - Marketing                     X
26 Mgr - Marketing                     X
27 Mgr - Marketing                     X
38 Mgr - Marketing                     X
29 Mgr - Marketing                     X
30 Mgr - Marketing Svcs                X
28 Mgr - Marketing Svcs                X
26 Mgr - Marketing Svcs                X
27 Mgr - Marketing Svcs                X
30 Mgr - Marketing Svcs                X
29 Mgr - Public Relations              X
57 Mgr - Regional Business             X
48 Mgr - Regional Business             X
52 Mgr - Regional Business             X




                                                                  LUSA - 0015
     Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 17 of 19




49   Mgr - Regional Business           X
50   Mgr - Regional Business           X
46   Mgr - Regional Business           X
49   Mgr - Regional Business           X
51   Mgr - Regional Business           X
56   Mgr - Regional Business      X
40   Mgr - Regional Business           X
32   Mgr - Regional Business           X
53   Mgr - Regional Business           X
46   Mgr - Regional Business           X
64   Mgr - Regional Business           X
39   Mgr - Regional Business           X
37   Mgr - Regional Business           X
57   Mgr - Regional Business           X
44   Mgr - Regional Business           X
58   Mgr - Regional Business           X
35   Mgr - Regional Business           X
31   Mgr - Regional Business           X
57   Mgr - Regional Business           X
28   Mgr - Regional Business           X
29   Mgr - Regional Business           X
39   Mgr - Regional Business           X
55   Mgr - Regional Business           X
53   Mgr - Regional Business           X
44   Mgr - Regional Business           X
60   Mgr - Regional Business           X
30   Mgr - Regional Business           X
35   Mgr - Regional Business           X
43   Mgr - Regional Education          X
38   Mgr - Regional Education          X
38   Mgr - Regional Education          X
32   Mgr - Regional Education          X
57   Mgr - Regional Education          X
33   Mgr - Regional Education          X
64   Mgr - Regional Education          X
60   Mgr - Regional Education          X
51   Mgr - Regional Education          X
46   Mgr - Regional i=ducation         X
38   Mgr - Regional Education          X
53   Mgr - Regional Education          X
38   Mgr - Regional Education          X
52   Mgr - Regional Education          X
34   Mgr - Sales Administration        X
29   Mgr - Sales Administration        X
29   Mgr - Sales Administration        X
39   Mgr - Sales Analysis              X
26   Mgr - Sales Analysis              X
28   Mgr - Sales Operations            X
33   Mgr - Sales Training              X
30   Mgr- Shows                        X
30   Mgr - Social Media                X




                                                                  LUSA - 0016
 Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 18 of 19




35    Mgr - Sourcing                     X
33    Mgr - Territory Sales              X
53    Mgr - Territory Sales              X
33    Mgr - Territory Sales              X
57    Mgr - Territory Sales              X
49    Mgr - Territory Sales              X
48    Mgr - Territory Sales              X
37    Mgr- Territory Sales               X
31    Mgr- Testing                       X
47    Mgr- Testing                       X
30    Mgr-Finance                        X
30    Mgr-Finance                        X
37    Mgr-Finance                        X
27    Mgr-Finance                        X
26    Mgr-Finance                        X
55    Mgr-Finance                        X
25    Mgr-Finance                        X
30    Mgr-Finance                        X
31   Mgr-Finance                         X
53   President                           X
55   President                           X
47   President                           X
62   Specialist I-Customer Svc           X
48   Specialist I-Customer Svc           X
56   Specialist I-Customer Svc           X
27   Sr Analyst - Sales                  X
25   Sr Analyst-Finance                  X
30   Sr Analyst-Finance                  X
29   Sr Analyst-Finance                  X
24   Sr Analyst-Finance                  X
26   Sr Analyst-Finance                  X
27   Sr Analyst-Finance                  X
29   Sr Analyst-Finance                  X
44   Sr Mgr - Business Development       X
50   Sr Mgr-Finance                      X
58   SVP - Digital & Mktg                X
34   SVP - Digital & Mktg                X
48   SVP - Education                     X
51   SVP - Finance                       X
51   SVP - Marketing                 X
57   SVP-Business Dev                    X
35   Technician-R&I Evaluation           X
45   VP - Business Development           X
37   VP - Business Development           X
57   VP - Business Planning              X
57   VP - Creative Svcs                  X
40   VP- Digital                         X
53   VP - Digital                        X
56   VP- Digital                         X
45   VP - eCommerce                      X
50   VP - Education                      X




                                                              LUSA - 0017
     Case 1:18-cv-07499-RA-JLC Document 77-13 Filed 02/20/20 Page 19 of 19




53   VP - Education                    X
46   VP - Education                    X
47   VP - Field Sales                  X
53   VP-HR                             X
60   VP-HR                             X
57   VP - Marketing                    X
37   VP - Marketing                    X
41   VP - Marketing                    X
42   VP - Marketing                    X
35   VP - Marketing                    X
46   VP - Marketing                    X
62   VP - Promo Purchasing             X
42   VP-Sales                          X
51   VP- Sales                         X
53   VP-Sales                          X
51   VP-Sales                          X
51   VP- Sales                         X
47   VP- Sales                         X
42   VP- Sales                         X
52   VP - Sales Administration         X
46   VP - Shows, Prod, & Events        X
46   VP - Technical Center             X
45   VP-Finance                        X
45   VP-Finance                        X
54   VP-Finance                   X
52   VP-Finance                        X
55   VP-Finance                        X
57   VP-Group HR                       X
65   VP-IT                             X




                                                                  LUSA - 0018
